BILL OF COSTS

 TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                                 No. 14-13-01135-CV

            The Kroger Co., Kroger Texas L.P. and David Michael Welsh

                                         v.

   American Alternative Insurance Corporation, as Subrogee of Spring Volunteer
                                Fire Association

         (No. 2011-45246 IN 269TH DISTRICT COURT OF HARRIS COUNTY)

   TYPE OF FEE        CHARGES        PAID/DUE           STATUS            PAID BY
     MT FEE             $10.00       03/21/2014          E-PAID             APE
   CLK RECORD          $283.00       01/23/2014           PAID              ANT
      FILING           $175.00       01/06/2014           PAID              ANT
STATEWIDE EFILING       $20.00       01/06/2014           PAID              ANT


  The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                    are $488.00.


  Court costs in this cause shall be paid as per the Judgment issued by this Court.

        I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
 APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
 is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
 FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
 above numbered and styled cause, as the same appears of record in this office.

                                              IN TESTIMONY WHEREOF, witness
                                              my hand and the Seal of the COURT
                                              OF APPEALS for the Fourteenth District
                                              of Texas, September 3, 2015.